Dear Ms. Phillips:
You ask if Ms. Maggie Daniels, who currently serves as member of the Iberia Parish Council, may also hold employment as tax collector for the City of Jeanerette.  We respond in the affirmative to your question.
Please be advised that both the parish police jury and the municipality are separate local political subdivisions.  See R.S.42:62(9).1 Further, full-time employment consists of at least 7 hours per day of work and at least 35 hours per week of work.  Anything less than that would be considered part-time employment.  R.S. 42:62(3), (4) and (5).2
The pertinent provision in Louisiana's Dual Officeholding and Dual Employment Law is contained in R.S. 42:63(D) which reads in part as follows:
  D. No person holding an elective office in a political subdivision of this state . . . shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.
Therefore, it is the opinion of our office that a member of a police jury may hold full-time or part-time employment within a separate political subdivision such as a municipality.  For this reason, Ms. Daniel may hold both positions.
We also note that the employment position is not under the classified civil service.
Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                         CHARLES C. FOTI, JR. ATTORNEY GENERAL
BY:  _____________________________________
                         KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 R.S. 42:62(9) states:
(9)  "Political subdivision" means a parish, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.  In addition for the purposes of this Part., mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
2 R.S. 42:62(3), (4) and (5) state:
(3) "Employment" means any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.
(4)  "Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
(5)  "Part-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full time.